Citation Nr: 0617112	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  02-12 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for tongue cancer, 
claimed as the residual of exposure to ionizing radiation.

2. Entitlement to service connection for colon cancer, 
claimed as the residual of exposure to ionizing radiation. 

3. Entitlement to service connection for hearing loss, 
claimed as the residual of chemotherapy treatment for tongue 
and colon cancer. 

4. Entitlement to service connection for degeneration of 
teeth, claimed as the residual of chemotherapy treatment for 
tongue and colon cancer.

5. Entitlement to service connection for right ankle fracture 
and toe fracture, claimed as the residual of chemotherapy 
treatment for tongue and colon cancer. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran had active service from September 1944 to June 
1946.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2002 determination by the Department of Veterans 
Affairs (VA) Regional Office (RO).  In that rating decision 
the RO denied service connection for tongue cancer, colon 
cancer, hearing loss, tooth degeneration, right ankle 
fracture, and fracture of the toe.  


FINDINGS OF FACT

1.  The veteran did not participate in a "radiation-risk 
activity," as he did not perform official military duties 
within ten miles of the city limits of either Hiroshima or 
Nagasaki, Japan; and did not participate in the American 
occupation of those cities. 

2.  The veteran's tongue cancer did not manifest in service 
or for many years thereafter.

3.  The veteran's colon cancer did not manifest in service or 
for many years thereafter. 

4.  Hearing loss, claimed as a residual of chemotherapy 
treatment for tongue and colon cancer, is not shown to have 
been present in service, or for many years thereafter, nor is 
it the result of any incident of the veteran's active 
service.

5.  Teeth degeneration, claimed as a residual of chemotherapy 
treatment for tongue and colon cancer, is not shown to have 
been present in service, or for many years thereafter, nor is 
it the result of any incident of the veteran's active 
service.

6. Fractures of the right ankle and a toe, claimed as a 
residual of chemotherapy treatment for tongue and colon 
cancer, are not shown to have been present in service, or for 
many years thereafter, nor are they the result of any 
incident of the veteran's active service.


CONCLUSIONS OF LAW

1.  Tongue cancer, including squamous cell carcinoma, was not 
incurred in or aggravated by active service; nor may tongue 
cancer be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.309, 3.311 (2005).  

2.  Colon cancer, including well-differentiated invasive 
adenocarcinoma, was not incurred in or aggravated by active 
service; nor may colon cancer be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.309, 3.311 (2005).  

3.  Hearing loss, claimed as the residual of chemotherapy 
treatment for tongue and colon cancer, is not proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2005).

4.  Teeth degeneration, claimed as the residual of 
chemotherapy treatment for tongue and colon cancer, is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).

5.  Fracture of the right ankle and a toe, claimed as the 
residual of chemotherapy treatment for tongue and colon 
cancer, is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.	Service connection for cancer of the tongue and colon

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection for diseases that are claimed to 
be attributable to radiation exposure during service can be 
accomplished in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40 (1996).  First, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cancer of the pharynx or colon, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §  
1112(c); 38 C.F.R. § 3.309(d).  Second, 38 C.F.R. § 3.311 
provides certain development procedures to be followed when a 
veteran with a "radiogenic disease" (as here) was exposed 
to radiation in service.  Third, direct service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(d). 

In the absence of competent medical evidence linking a 
disability to service, diseases specific to radiation exposed 
veterans, such as various forms of cancers, will be presumed 
to have been incurred in active service if the veteran 
participated in 'radiation risk activity,' such as the 
occupation of Hiroshima or Nagasaki, Japan during the period 
beginning in August 6, 1945 and ending in July 1, 1946.  
38 C.F.R. § 3.309(3) (ii) (b).  According to 38 C.F.R. 
§ 3.309(vi), the term "occupation of Hiroshima or Nagasaki, 
Japan by United States forces" means performing official 
military duties within ten miles of the city limits of either 
Hiroshima or Nagasaki, Japan.   

The veteran claims he was exposed to radiation while 
stationed on the U.S.S. Sappho, which he asserts was docked 
on the island of Kyushu.  He contends that he performed 
starboard and port duty while stationed upon the U.S.S. 
Sappho, that he was permitted to go ashore for a brief 
period, and that several hundred Marines boarded the ship to 
be transported from Nagasaki to the United States.  The 
veteran contends that as a result of his active service in 
Kyushu, he has developed tongue and colon cancer.  

In support of his claim, the veteran submits November 2000 to 
November 2001 medical records from Elk Regional Health 
Center, University of Pittsburgh Physicians, University of 
Pittsburgh Medical Center, Hahne Regional Cancer Center, and 
his local VA medical center.  In November 2000, a tumor 
discovered at the base of the left side of his tongue was 
diagnosed as a moderately differentiated squamous cell 
carcinoma.  The tumor was resected in November 2000.  In 
January 2001, a colonoscopy revealed a tumor in the right 
colon that was biopsied and diagnosed as a well-
differentiated invasive adenocarcinoma.  A colon resection 
was performed at Elk Regional Heath Center in January 2001.  
Since there was evidence of perineural invasion, he 
thereafter underwent six weeks of radiation therapy to the 
head and neck and sensitizing chemotherapy.  His chemotherapy 
treatments were completed in April 2001.

A July 1946 Notice of Separation confirms that the veteran 
was stationed upon the U.S.S. Sappho during service.  After a 
November 2003 Board remand for further development, the RO 
requested naval historical documents from the National 
Archives and Records Administration (the National Archives) 
to determine whether the U.S.S. Sappho was docked within ten 
miles of the city limits of either Hiroshima or Nagasaki, 
Japan.  In response to inquiry, the National Archives 
presented a summary of the U.S.S. Sappho's logs, which were 
recorded in the Dictionary of American Naval Fighting Ships, 
Vol. VI.  The Dictionary of American Naval Fighting Ships 
indicates that the U.S.S. Sappho arrived in Sasebo, Japan on 
September 22, 1945 carrying occupation troops.  Thereafter, 
the U.S.S. Sappho returned to Sasebo on October 20, 1945 to 
transport troops to the United States.  The veteran confirms 
that he was in Sasebo, Japan from September 22, 1945 to 
September 26, 1945.  The city of Sasebo is not within ten 
miles of the city limits of either Hiroshima or Nagasaki, 
Japan.  

According to 38 C.F.R. § 3.309(d) (2) (iv) and (xix), cancer 
of the pharynx, here claimed as tongue cancer, and cancer of 
the colon are both diseases afforded a rebuttable presumption 
of service connection where they become manifest in a 
radiation exposed veteran as defined by 38 C.F.R. § 3.309 (d) 
(3).  However, the evidence of record clearly indicates that 
the veteran did not participate in the occupation of 
Hiroshima or Nagasaki, Japan, since his official military 
duties did not place him within 10 miles of the city limits 
of either Hiroshima or Nagasaki as defined in 38 C.F.R. 
§ 3.309 (3) (vi).  Evidence contained in the Dictionary of 
American Naval Fighting Ships which verifies that the U.S.S. 
Sappho was docked in Sasebo, Japan is more probative than the 
veteran's recollection that the U.S.S. Sappho was docked near 
Nagasaki because the Dictionary is based on actual ship 
records.  Based upon the evidence of record, it is clear that 
the veteran did not participate in 'radiation risk activity.'  
Therefore, the veteran's tongue and colon cancer are not 
presumptively service connected as residuals of exposure to 
ionizing radiation.  

The veteran is similarly unable to establish service 
connection for a radiogenic disease incurred as a result of 
exposure to ionizing radiation in service pursuant to 
38 C.F.R. § 3.311.  As previously mentioned, the veteran did 
not participate in 'the occupation of Hiroshima or Nagasaki, 
and he has not alleged any other exposure during service.  

Finally, the medical evidence of record does not show the 
presence of squamous cell carcinoma of the tongue or 
adenocarcinoma of the colon until more than fifty years after 
separation from service.  There is no evidence in his service 
medical records regarding symptoms, complaints, or diagnoses 
of either squamous cell carcinoma of the tongue or invasive 
adenocarcinoma of the colon during active duty service.  
There is no medical nexus opinion relating either cancer 
condition to an injury or incident of service, including 
exposure to radiation.  Thus, the evidence does not support 
direct service connection of his tongue or colon cancer to 
active military service, pursuant to 38 C.F.R. § 3.303(d). 

The sincerity of the veteran's belief that his tongue and 
colon cancer are related to service is not in question.  
However, a layperson is not capable of opining on matters 
requiring medical knowledge, such as the etiology of his 
present symptoms.  Based upon the evidence of record, there 
is no support for the veteran's claim that he was required to 
perform or support military occupation functions within ten 
miles of the city limits of either Nagasaki or Hiroshima, or 
that his tongue and colon cancer was incurred in or 
aggravated by active service.  In the absence of evidence 
that the veteran's current condition was incurred during 
service; the criteria for a grant of service connection are 
not met.  For this reason, the preponderance of the evidence 
is against the claim of entitlement to service connection for 
tongue and colon cancer and his claim must be denied.  

2.	Service connection for hearing loss, teeth degeneration, 
and multiple fractures claimed as brittle bones 
secondary to chemotherapy treatment for tongue and colon 
cancer

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2005).  In order to 
establish service connection on a secondary basis, there must 
be (1) evidence of a current disability; (2) evidence of a 
service connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).  

VA medical center records indicate that the veteran 
complained of decreased hearing in February 2001.  VA 
treatment records note that he reported wearing hearing aids 
he purchased three years prior to his audiologic examination.  
He was diagnosed with moderate to severe mixed hearing loss 
and tinnitus in February 2001 and was fitted for a hearing 
aid in September 2001. 
 
In November 2001, the veteran complained of tooth mobility 
and underwent a dental examination at a local VA medical 
center.  The VA dentist concluded that his loose teeth were 
most likely the consequence of a midline mandibular osteotomy 
performed in October 2000 to remove the squamous cell 
carcinoma beneath his tongue.  The veteran declined treatment 
at the VA medical center in favor of treatment by his private 
dentist.  In October 2001, a hairline fracture of the distal 
fibula was discovered in X-rays taken at Elk Regional Medical 
Center.  May 2001 VA treatment notes reflect the veteran's 
history of fractures, including a fracture of the fifth 
metatarsal of the left foot.  The veteran contends that his 
hearing loss, teeth mobility, and multiple fractures are the 
result of the chemotherapy he underwent to treat his tongue 
and colon cancers.  

The veteran has not undergone a VA medical examination to 
determine whether his hearing loss, teeth degeneration, or 
multiple fractures were caused by the chemotherapy he 
received to treat his tongue and colon cancer.  However, to 
establish service connection on a secondary basis, there must 
be evidence of a service connected disability.  The evidence 
of record indicates that the veteran's tongue and colon 
cancer are not service connected. Therefore, the criteria for 
a grant of service connection are not met, and the 
preponderance of the evidence is against the claim of 
entitlement to service-connection for hearing loss, teeth 
degeneration, and fractures of the right ankle and toe.

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish service 
connection in correspondence dated January 2002 and May 2004 
by informing him of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  Because service 
connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records, his VA treatment records, private medical 
records, and records related to the movements of the U.S.S. 
Sappho provided by the National Archives.  He has not 
indicated the existence of any other evidence that is 
relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating this 
claim. 


ORDER

1.  Entitlement to service connection for tongue cancer, 
claimed as the residual of exposure to ionizing radiation is 
denied.

2.  Entitlement to service connection for colon cancer, 
claimed as the residual of exposure to ionizing radiation is 
denied

3.  Entitlement to secondary service connection for hearing 
loss, claimed as the result of chemotherapy treatment for 
tongue and colon cancer is denied.

4.  Entitlement to secondary service connection for teeth 
degeneration, claimed as the result of chemotherapy treatment 
for tongue and colon cancer is denied. 

5. Entitlement to secondary service connection for fracture 
of the right ankle and a toe, claimed as the result of 
chemotherapy treatment for tongue and colon cancer is denied. 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


